Title: John Quincy Adams to Abigail Adams, 14 December 1790
From: Adams, John Quincy
To: Adams, Abigail


Boston December 14th. 1790.
I have just returned from the Post-Office, where I was in hopes of finding Letters from Philadelphia, but found myself disappointed. I wrote you almost a month ago by a private hand, (Mr: Gray) and I hope you received my Letter in Season. I have since thought that some of the expressions in it, upon a subject which principally concerns myself might rather tend to increase your alarm than to give you satisfaction. I must therefore again request you, my dear Madam, to remove from your mind every anxiety on that account. I am perfectly free, and you may rest assured I will remain so; I believe I may add I was never in less danger of any entanglement, which can give you pain than at present.
I am tolerably contented with my situation. Could I have just enough business to support my expences, so as to relieve me from the mortification of being at my time of life, a burthen to my Parents, there would not be I believe, a happier being in the United States. I am every day more pleased with the family where I board; and every circumstance that occurs has an agreeable aspect, except that of finding myself still an idle man.— Idle, as respects business; for I can pursue my studies perhaps even to greater advantage, than I did before I came here, and though my Time is productive of no present profit, I do not perceive that I have any of it to spare.— You will see, that my Spirits at least are in more favourable tune than they have been, when some of my former Letters were written.
But at present I have to write upon another subject. As my father in one of his late Letters to me, has expressed an intention to give me the charge of the house from which I now write, I have been thinking upon the methods which might be pursued to turn it to the best account. The present Tenant for two years past has given a rent of £34. which with a deduction for necessary repairs must be reduced to something less than £30. He complains even of this rent as too high, and from several enquiries which I have made, I do not think I could get a Tenant who would give more.— I think if my father would consent to sell the house, I could undertake to be answerable to him for a principal of £500, which would be the capital of the present rent, and for an annual interest of £40 instead of 30. Indeed I should be disappointed if I did not in both cases exceed those Sums. £500 invested in the public funds, would I think at present be as secure as in a house in Boston; and would procure in all probability a more regular and more certain interest. But there are several other modes by which I think I could secure upon such a sum, an interest of 8 or 9 per cent, without hazarding the principal, any more than the house is endangered from casualties, and from gradual decay.
I am aware of my father’s predilection in favour of real Estate. But as it respects this house it seems to me, the only question must be how to make the property the most profitable. He never can live again in the house himself; in the present dispersion of his family which in all probability will continue, no one unless it be myself will ever have occasion to live in it; and this is a contingency so remote that it can have no effect upon his determination at present; it appears therefore that it will never be serviceable, only as it will produce an annual rent: from certain inconveniences attending the house itself, and from its age, which is not inconsiderable, the probability is that this rent can never be much higher than at present. Now if by changing the mode of property, an addition of a quarter part may be added to the annual income, without injuring the principal, upon all the maxims of oeconomy is it not a measure highly expedient.
I am not sure that I could sell the house, if I were authorised so to do: but if upon these considerations my father should agree with me in opinion, there can at least be no danger whatever in making the experiment; and it might possibly induce the present Tenant to raise the Rent, if he suspected the house would otherwise be sold But if it should still be concluded that the safety and permanency of landed property more than compensates for the Circumstance of its being so much less productive, at least I shall have done no harm for making these observations, which were certainly dictated by the best intentions.
I enclose a Letter for my brother Charles, and remain with every sentiment of affection, and gratitude your Son.
J. Q. Adams.
